Title: From Benjamin Franklin to Sir Alexander Dick, 20 December 1766
From: 
To: 


Dear Sir,
[December 20, 1766]
I am heartily glad that the Information procur’d from my Son, affords any Satisfaction to your Friend Mr. Swinton.
I beg Leave to recommend to your Countenance and Protection the Bearers of this Letter, Mr. Rush and Mr. Potts, Sons of my Friends in Philadelphia, who come to study in your Medical School. They are strongly recommended to me by many of my Acquaintance, as young Gentlemen of Ingenuity, Application, and excellent Morals; and I trust will do Honour to their Instructors. Your Advice as to the Manner of prosecuting their Studies, and sage Counsels as to their Conduct in other respects, must be of great Service to them if you favour them therewith, and will highly oblige Dear Sir Your most obedient and most humble Servant
B F

Please to make My respectful Compliments acceptable to Lady Dick, and the rest of your amiable Family.
Sir Alexr Dick

